 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CARLOS ALBERTO BARVOZA-CASILLAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00088 LJO-SKO
12                     Plaintiff,                  STIPULATION TO MODIFY CONDITIONS
                                                   OF PRETRIAL RELEASE; ORDER
13   vs.
                                                   JUDGE: Hon. Barbara A. McAuliffe
14   CARLOS ALBERTO BARVOZA-
     CASILLAS,
15
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Carlos Alberto Barvoza-Casillas, that
21   Mr. Barvoza-Casillas’ conditions of release may be modified to permit Barvoza-Casillas to travel
22   to Fresno, California on October 5, 2019, where he will reside at the residence of Arturo Lopez
23   through the conclusion of his trial. Mr. Lopez’ residence is located at 4378 North Cornelia
24   Avenue, in Fresno, California. Mr. Barvoza-Casillas currently resides in Oakland, California.
25          Mr. Barvoza-Casillas is scheduled to begin trial On October 8, 2019, before the
26   Honorable Lawrence J. O’Neill. The parties anticipate the trial will last 2-3 days. Mr. Barvoza-
27   Casillas’ does not possess a driver’s license. This modification is requested to allow Barvoza-
28   Casillas to travel to Fresno by train on October 5, 2019; meet with undersigned counsel for trial
 1   preparation between October 5 and October 7, 2019; then then attend trial beginning October 8,
 2   2019.
 3           Pursuant to the existing Order Setting Conditions of Release, special condition “M”
 4   provides:
 5                  CURFEW: You must remain inside your residence between the hours of
                    10:00 p.m. and 6:00 a.m., every day, unless your absence is pre-approved
 6                  by the PSO
 7           Barvoza-Casillas was initially released to the Westcare 90-day inpatient treatment
 8   program in April 2018, and he successfully completed the program in July 2018. Barvoza-
 9   Casillas was released into the community on conditions including home detention. He complied
10   with all terms and conditions of his release and the conditions were modified in February 2019,
11   when the home detention condition was reduced to a curfew because Barvoza-Casillas continued
12   to comply his conditions of release. Subsequent modifications then allowed Barvoza-Casillas to
13   spend the nights of April 24, 2019, April 28, 2019, June 18, August 19, 2019 and September 27,
14   2019 at the residence of Arturo Lopez, prior to court appearances and/or meetings with counsel
15   on April 25, April 28, 2019, June 19, August 20 and September 27, 2019. Mr. Barvoza-Casillas
16   complied with all conditions of release during these modifications. .
17           Darryl Walker, Mr. Barvoza-Casillas’ Pretrial Services Officer in the Eastern District of
18   California, has been consulted regarding this proposed modification and the Pretrial Services
19   Office does not object.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                      2
 1          The parties respectfully request that the Court temporarily modify the conditions of
 2   release as set forth above. All other conditions of Mr. Barvoza-Casillas’ pretrial release shall
 3   remain in full force and effect.
 4
 5
                                                   Respectfully submitted,
 6
                                                   McGREGOR W. SCOTT
 7                                                 United States Attorney
 8   Date: October 3, 2019                         /s/ Vincenza Rabenn
                                                   VINCENZA RABENN
 9                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11
12                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
13
14   Date: October 3, 2019                         /s/ Eric V. Kersten
                                                   ERIC V. KERSTEN
15                                                 Assistant Federal Defender
                                                   Attorney for Defendant
16                                                 CARLOS ALBERTO BARVOZA-CASILLAS
17
18                                               ORDER
19          Pursuant to the parties’ stipulation, the Court modifies Special Condition 7(m) to allow
20   Carlos Alberto Barvoza-Casillas to travel to and to spend the night of October 5, 2019, where he
21   will reside at the residence of Arturo Lopez through the conclusion of his trial, located at 4378
22   North Cornelia Avenue, in Fresno, California.
23   IT IS SO ORDERED.
24
        Dated:     October 3, 2019                            /s/ Barbara    A. McAuliffe               _
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                      3
